       Case 2:13-cr-00088-APG-CWH Document 73 Filed 08/25/20 Page 1 of 4




 1   Todd M. Leventhal, Esq.
     Leventhal and Associates, PLLC
 2   Nevada Bar No. 223577
     626 South Third Street
 3   Las Vegas, Nevada 89101
     leventhalandassociates@gmail.com
 4   (702) 472-8686
 5   Counsel for Petitioner David Bird
 6
                           UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8
 9   United States of America,
10                 Plaintiff,                     Case No. 2:13-cr-00088-APG-CWH
11         v.                                     Second Stipulation to Continue
12                                                Deadline for Optional Reply to
     David Bird,
                                                  Response (ECF No. 68) to Motion
13                 Defendant.                     to Vacate (ECF No. 67)
14
15         The parties jointly request that David Bird’s optional reply to the

16   government’s response to Bird’s motion to vacate be continued from August 28,

17   2020, to September 28, 2020, because:

18
           1.      On June 19, 2020, David Bird moved, under 28 USC § 2255, to
19
                   vacate his 2015 conviction and 105-month sentence for being a felon
20
                   in possession of a firearm.
21
22         2.      Bird’s petition rests on the Supreme Court’s decision in Rehaif v.
23                 United States, which was issued one year earlier, on June 19, 2019.
24
           3.      The government timely opposed Bird’s motion, and Bird’s optional
25
                   reply brief is currently due August 28, 2020.
26
      Case 2:13-cr-00088-APG-CWH Document 73 Filed 08/25/20 Page 2 of 4




 1        4.    Counsel was able to meet with Bird, on August 24, 2020, to further
 2              discuss the possible risks and benefits and to confirm that Bird still
 3              wished to proceed with the motion. Bird wishes to proceed and
 4              Counsel will need additional time to file a reply in support of the
 5              petition.
 6
          Dated August 25, 2020
 7
 8
 9   Todd M. Leventhal, Esq.                    Nicholas A. Trutanich
     Leventhal and Associates, PLLC             United States Attorney
10
11   By /s/ Todd M. Leventhal                   By /s/ Elizabeth White
12   Todd M. Leventhal                          Elizabeth White
     Counsel for David Bird                     Chief, Appellate Division
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                            2
        Case 2:13-cr-00088-APG-CWH Document 73 Filed 08/25/20 Page 3 of 4




 1
 2
                      CERTIFICATE OF ELECTRONIC SERVICE
 3
 4         The undersigned hereby certifies that (s)he is an employee in the office of

 5   Leventhal and Associates, PLLC., and is a person of such age and discretion as to
 6
     be competent to serve papers.
 7
           In accordance with the Federal Rules of Procedure, I certify that on this
 8
 9   date, August 25, 2020, I electronically filed the foregoing with the Clerk of the

10   court for the United States District Court by using the CM/ECF system. I further
11
     certify that counsel for petitioner are registered and listed participant with
12
     CM/ECF system and that service of this pleading will be accomplished via
13
14   CM/ECF system.

15
16
                                         /s/ Maribel Godinez
17                                     Employee of Leventhal and Associates, PLLC.
18
19
20
21
22
23
24
25
26




                                              3
       Case 2:13-cr-00088-APG-CWH Document 73 Filed 08/25/20 Page 4 of 4




 1                         UNITED STATES DISTRICT COURT
 2                               DISTRICT OF NEVADA
 3
     United States of America,
 4
                   Plaintiff,                    Case No. 2:13-cr-00088-APG-CWH
 5
           v.                                    Order Granting Second
 6
                                                 Stipulation to Continue Deadline
     David Bird,
 7                                               for Optional Reply to Response
                   Defendant.                    (ECF No. 68) to Motion to Vacate
 8
                                                 (ECF No. 67)
 9
10         Based on the pending stipulation, the Court finds that good cause exists to
11   continue the deadline for Bird’s optional reply to the government’s response to his
12   motion to vacate under 28 U.S.C. § 2255.
13         IT IS THEREFORE ORDERED that Bird’s optional reply brief is due
14   September 28, 2020.
15                August 25
           Dated_______________, 2020
16
17                                                       ________________________
                                                         Andrew P. Gordon
18
                                                         United States District Judge
19
20
21
22
23
24
25
26




                                             4
